Memorandum by the Court.
Plaintiffs Tessler and Katz in Action No. 2 appeal from an order of the Supreme Court at Special Term granting defendant Cohen’s motion for a joint trial of the above-entitled actions in Sullivan County. These actions arise from a motor vehicle accident which occurred in Sullivan County. The venue of Action No. 1 which was first commenced, was laid there as was that of Action No. 3. Action No. 2 is pending in Kings County. On this record we cannot say that the considerations which favor a joint trial of the actions and the fixing of Sullivan County as the appropriate venue are so outweighed by the factors urged by appellants as to warrant the disturbance of the discretion exercised by Special Term. Order affirmed, without costs. Gibson, P. J., Reynolds, Taylor, Aulisi and Staley, Jr., JJ., concur.